Exhibit 10.1

Promissory Note

THIS PROMISSORY NOTE (“NOTE”) AND THE SECURITIES INTO WHICH THE NOTE MAY BE
CONVERTED HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) OR UNDER THE SECURITIES LAWS OF ANY STATE. THIS NOTE HAS
BEEN ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED
IN THE ABSENCE OF REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT
AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED.

PROMISSORY NOTE

 

   Dated as of June 15, 2020 Principal Amount: $2,489,824.17    New York, NY

CF Finance Acquisition Corp., a Delaware corporation (the “Maker”), hereby
promises to pay to the order of CF Finance Holdings LLC (the “Payee”) or its
registered assigns or successors in interest, the principal sum of $2,489,824.17
in lawful money of the United States of America, on the terms and conditions
described below. Except for the optional conversions described below in
Section 15, all payments on this Note shall be made by check or wire transfer of
immediately available funds or as otherwise determined by the Maker to such
account as the Payee may from time to time designate by written notice in
accordance with the provisions of this Note. This Note is being made in
connection with Maker seeking stockholder approval to extend its termination
date of June 17, 2020 for an additional three months to September 17, 2020 (the
“Extension”). In connection with the Extension, holders of shares of Maker’s
Class A common stock (the “Public Shares”) were given the right to redeem their
shares for a pro rata amount of the funds in Maker’s trust account (the “Trust
Account”).

1. Principal. The principal balance of this Note shall be payable by Maker on
the date on which Maker consummates its initial business combination (the
“Business Combination”). The principal balance may be prepaid at any time. Under
no circumstances shall any individual, including but not limited to any officer,
director, employee or stockholder of the Maker, be obligated personally for any
obligations or liabilities of the Maker hereunder.

2. Interest. No interest shall accrue or be charged by Payee on the unpaid
principal balance of this Note.

3. Funding. On the date hereof (the “Funding Date”), Payee shall pay
$2,489,824.17 which funds shall be deposited into the Trust Account and
distributed either to: (i) all of the holders of the Public Shares upon Maker’s
liquidation or (ii) holders of Public Shares who elect to have their shares
redeemed in connection with the consummation of the Business Combination on or
about the Maturity Date.

4. Application of Payments. All payments (or conversions into warrants, as
applicable) shall be applied first to payment in full of any costs incurred in
the collection of any sum due under this Note, including (without limitation)
reasonable attorney’s fees and then to the payment in full of any late charges
and finally to the reduction of the unpaid principal balance of this Note.

5. Events of Default. The occurrence of any of the following shall constitute an
event of default (“Event of Default”):

(a) Failure to Make Required Payments. Failure by Maker to pay the principal
amount due pursuant to this Note within five (5) business days of the date
specified above or issue warrants pursuant to Section 15 hereof, if so elected
by Payee.

(b) Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary case
under any applicable bankruptcy, insolvency, reorganization, rehabilitation or
other similar law, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of Maker or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the failure of Maker generally to pay its debts as such debts become due, or the
taking of corporate action by Maker in furtherance of any of the foregoing.



--------------------------------------------------------------------------------

(c) Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of Maker in an involuntary
case under any applicable bankruptcy, insolvency or other similar law, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of Maker or for any substantial part of its property, or
ordering the winding-up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 60 consecutive
days.

6. Remedies.

(a) Upon the occurrence of an Event of Default specified in Section 5(a) hereof,
Payee may, by written notice to Maker, declare this Note to be due immediately
and payable, whereupon the unpaid principal amount of this Note, and all other
amounts payable hereunder, shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

(b) Upon the occurrence of an Event of Default specified in Sections 5(b) or
5(c), the unpaid principal balance of this Note, and all other sums payable with
regard to this Note, shall automatically and immediately become due and payable,
in all cases without any action on the part of Payee.

7. Waivers. Maker and all endorsers and guarantors of, and sureties for, this
Note waive presentment for payment, demand, notice of dishonor, protest, and
notice of protest with regard to the Note, all errors, defects and imperfections
in any proceedings instituted by Payee under the terms of this Note, and all
benefits that might accrue to Maker by virtue of any present or future laws
exempting any property, real or personal, or any part of the proceeds arising
from any sale of any such property, from attachment, levy or sale under
execution, or providing for any stay of execution, exemption from civil process,
or extension of time for payment; and Maker agrees that any real estate that may
be levied upon pursuant to a judgment obtained by virtue hereof, or any writ of
execution issued hereon, may be sold upon any such writ in whole or in part in
any order desired by Payee.

8. Unconditional Liability. Maker hereby waives all notices in connection with
the delivery, acceptance, performance, default, or enforcement of the payment of
this Note, and agrees that its liability shall be unconditional, without regard
to the liability of any other party, and shall not be affected in any manner by
any indulgence, extension of time, renewal, waiver or modification granted or
consented to by Payee, and consents to any and all extensions of time, renewals,
waivers, or modifications that may be granted by Payee with respect to the
payment or other provisions of this Note, and agrees that additional makers,
endorsers, guarantors, or sureties may become parties hereto without notice to
Maker or affecting Maker’s liability hereunder.

9. Notices. All notices, statements or other documents which are required or
contemplated by this Note shall be made: (i) in writing and delivered personally
or sent by first class registered or certified mail, overnight courier service
or facsimile or electronic transmission to the address designated in writing,
(ii) by facsimile to the number most recently provided to such party or such
other address or fax number as may be designated in writing by such party or
(iii) by electronic mail, to the electronic mail address most recently provided
to such party or such other electronic mail address as may be designated in
writing by such party. Any notice or other communication so transmitted shall be
deemed to have been given on the day of delivery, if delivered personally, on
the business day following receipt of written confirmation, if sent by facsimile
or electronic transmission, one (1) business day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail.

10. Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES
THEREOF.

11. Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



--------------------------------------------------------------------------------

12. Trust Waiver. Notwithstanding anything herein to the contrary, the Payee
hereby waives any right, title, interest or claim of any kind (“Claim”) in or to
any distribution of or from the Trust Account, and hereby agrees not to seek
recourse, reimbursement, payment or satisfaction for any Claim against the Trust
Account for any reason whatsoever; provided, however, that if the Maker
completes a Business Combination, the Maker shall repay the principal balance of
this Note, which may be out of the proceeds released to the Maker from the Trust
Account.

13.  Amendment; Waiver. Any amendment hereto or waiver of any provision hereof
may be made with, and only with, the written consent of the Maker and the Payee.

14.  Assignment. No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void; provided,
however, that this Note shall be freely assignable by the Payee to any assignee.

15.  Optional Conversion Into Warrants.

(a) At the Payee’s option, at any time prior to payment in full of the principal
balance of this Note, the Payee may elect to convert up to $750,000 of this Note
into that number of warrants (the “Conversion Warrants”) equal to: (i) the
portion of the principal amount of the Note being converted pursuant to this
Section 15, divided by (ii) $1.00, rounded down to the nearest whole number.
Each Conversion Warrant shall have the same terms and conditions as the warrants
included in the units issued by the Maker pursuant to a private placement to
Payee, as described in Maker’s Registration Statement on Form S-1 (333-228420),
including the transfer restrictions applicable thereto. The Conversion Warrants,
the shares of Common Stock underlying the Conversion Warrants and any other
equity security of Maker issued or issuable with respect to the foregoing by way
of a stock dividend or stock split or in connection with a combination of
shares, recapitalization, amalgamation, consolidation or reorganization (the
“Warrant Shares”), shall be entitled to the registration rights set forth in
that certain registration rights agreement between the Maker and the parties
thereto, dated as of December 12, 2018.

(b) Upon any partial conversion of the principal amount of this Note, (i) such
principal amount shall be so converted and such converted portion of this Note
shall become fully paid and satisfied, (ii) the Payee shall surrender and
deliver this Note, duly endorsed, to Maker or such other address which Maker
shall designate against delivery of the Conversion Warrants, (iii) Maker shall
promptly deliver a new duly executed Note to the Payee in the principal amount
that remains outstanding after any such conversion and (iv) in exchange for any
portion of the surrendered Note, Maker shall, within five (5) business days
following receipt by Maker of Payee’s election to convert this Note pursuant to
this Section 15, deliver to Payee the Conversion Warrants, which shall bear such
legends as are required, in the opinion of counsel to Maker or by any other
agreement between Maker and the Payee and applicable state and federal
securities laws.

(c) The Payee shall pay any and all issue and other taxes that may be payable
with respect to any issue or delivery of the Conversion Warrants upon conversion
of this Note pursuant hereto; provided, however, that the Payee shall not be
obligated to pay any transfer taxes resulting from any transfer requested by the
Payee in connection with any such conversion.

(d) The Conversion Warrants shall not be issued upon conversion of this Note
unless such issuance and such conversion comply with all applicable provisions
of law.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written.

 

CF Finance Acquisition Corp. By:  

/s/ Howard W. Lutnick

  Name: Howard W. Lutnick   Title: Chairman and Chief Executive Officer

[Signature Page to CF Finance Acquisition Corp Promissory Note – June 2020]